Pursuant to Ind.Appellate Rule 65(D),
                                                                    Jun 28 2013, 6:58 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

VALERIE K. BOOTS                                    GREGORY F. ZOELLER
Marion County Public Defender Agency                Attorney General of Indiana
Indianapolis, Indiana
                                                    ERIC P. BABBS
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JARRELL OUTLAW,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A04-1210-CR-521
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Viola J. Taliaferro, Senior Judge
                             Cause No. 49F18-1008-FD-67271


                                          June 28, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Jarrell Outlaw appeals his convictions of Class A misdemeanor auto theft1 and Class A

misdemeanor resisting law enforcement.2 Outlaw also appeals the order he pay $166 in court

costs. We affirm.

                             FACTS AND PROCEDURAL HISTORY

          On August 27, 2010, Joseph Gaines reported his vehicle stolen. That evening, Officer

Freddie Haddad of the Indianapolis Metropolitan Police Department observed a vehicle

fitting the description of Gaines’ vehicle and initiated a traffic stop. Officer Haddad

approached the vehicle, which Outlaw was driving. Before Officer Haddad could speak with

Outlaw, the vehicle sped away.

          Officer Haddad pursued the vehicle and radioed for assistance. During the pursuit,

Outlaw struck a curb and crashed the vehicle. Outlaw then ran away. Officer David Hurt

responded to Officer Haddad’s request for assistance and saw an individual matching

Outlaw’s description running between houses in the area and making furtive gestures.

Officer Hurt stopped Outlaw, who was out of breath and unable to speak. Officer Haddad

then arrived on the scene and identified Outlaw as the driver of the stolen vehicle.

          The State charged Outlaw with one count of Class D felony auto theft and two counts

of Class D felony resisting law enforcement. After a bench trial, the court found Outlaw

guilty of Class D felony auto theft and one count of Class D felony resisting law

enforcement, but the court entered both convictions as Class A misdemeanors pursuant to


1
    Ind. Code § 35-43-4-2.5(b).
2
    Ind. Code § 35-44-3-3 (2010); recodified as Ind. Code § 35-44-3-3 effective July 1, 2012.
                                                       2
Ind. Code § 35-50-2-7(b). The trial court sentenced Outlaw to 365 days on probation, with 2

days credit, and ordered Outlaw to pay $166.00 in court costs and $755.57 in restitution.

                             DISCUSSION AND DECISION

       1.     Sufficiency of the Evidence

       When reviewing sufficiency of evidence to support a conviction, we consider only the

probative evidence and reasonable inferences supporting the trial court’s decision. Drane v.

State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-finder’s role, and not ours, to assess

witness credibility and weigh the evidence to determine whether it is sufficient to support a

conviction. Id. To preserve this structure, when we are confronted with conflicting

evidence, we consider it most favorably to the trial court’s ruling. Id. We affirm a

conviction unless no reasonable fact-finder could find the elements of the crime proven

beyond a reasonable doubt. Id. It is therefore not necessary that the evidence overcome

every reasonable hypothesis of innocence; rather, the evidence is sufficient if an inference

reasonably may be drawn from it to support the trial court’s decision. Id. at 147.

       Outlaw argues the State did not prove he committed auto theft and resisting law

enforcement because Officer Haddad’s testimony identifying Outlaw as the person driving

the stolen vehicle and running from police was incredibly dubious. Under the “incredible

dubiosity rule,” we may impinge on the factfinder’s responsibility to judge the credibility of

the witness “only when it has confronted ‘inherently improbable testimony or coerced,

equivocal, wholly uncorroborated testimony of incredible dubiosity.’” Rodgers v. State, 422

N.E.2d 1211, 1213 (Ind. 1981). We will reverse a conviction if the sole witness presents

                                              3
inherently improbable testimony and there is no circumstantial evidence of the defendant’s

guilt. White v. State, 706 N.E.2d 1078, 1079-80 (Ind. 1999).

        Officer Haddad’s testimony was not incredibly dubious. Officer Haddad testified he

saw Outlaw driving the stolen vehicle. After Outlaw was apprehended, Officer Haddad

identified him as the person who ran from the stolen vehicle after it crashed. Officer Hurt

testified he stopped Outlaw, who was out of breath and unable to speak, after receiving a

radio transmission from Officer Haddad with a description matching Outlaw. Outlaw’s

argument to the contrary is a request to reweigh the evidence and judge witness credibility,

which we cannot do. See Drane, 867 N.E.2d at 146.

        2.      Order to Pay Court Costs

        Outlaw argues the trial court abused its discretion when it ordered him to pay court

costs of $166.00. As Outlaw invited any error, we need not decide this issue. Error invited

by the complaining party is not reversible error. Booher v. State, 773 N.E.2d 814, 822 (Ind.

2002). As such, invited errors are not subject to appellate review. Gamble v. State, 831

N.E.2d 178, 184 (Ind. Ct. App. 2005), trans. denied.

        During sentencing, Outlaw’s counsel stated, “Well, [Outlaw] would pay costs of

$165.00, you have to order that.” (Tr. at 141.) As Outlaw conceded he would pay the court

costs, he cannot now complain they were imposed in error.3



3
 Although the trial court ordered court costs of $166.00, after Outlaw conceded he would have to pay $165.00,
Outlaw has not alleged error regarding the discrepancy in the amount ordered. His only assertion is that the
costs should not have been imposed at all. As that argument was waived for appeal, we need not address the
discrepancy of $1.00.

                                                     4
                                    CONCLUSION

      Officer Haddad’s testimony was not incredibly dubious, and there was sufficient

evidence Outlaw committed the crimes of which he was convicted. Outlaw invited any error

in the imposition of court costs. Accordingly, we affirm.

      Affirmed.

BAKER, J., and MATHIAS, J., concur.




                                            5